Citation Nr: 0934785	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  01-09 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1961 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating action of the 
Department of Veterans Affairs Regional Office (RO) in New 
Orleans, Louisiana.

This appeal has been before the Board three times previously, 
most recently in August 2008, when it was remanded for 
additional development.  Such development having been 
completed, the appeal has been returned to the Board for 
further review.


FINDING OF FACT

No nexus between the Veteran's active duty and his currently-
shown psychiatric disorder has been demonstrated.


CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a statement 
of the case or supplemental statement of the case.  
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

The foregoing notice requirements were satisfied by a January 
2006 letter.  Following this letter, the Veteran's claim was 
readjudicated in a March 2008 supplemental statement of the 
case.  Additionally, to whatever extent the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as the assignment of a 
disability rating and effective date, the Board finds no 
prejudice to the appellant in proceeding with the present 
decision.  As will be discussed in the following decision, 
the Board is denying the Veteran's service connection claim.  
As such, no rating or effective date will be assigned. 

The Board also finds that the duty to assist provisions of 
the VCAA have been met in this case.  All relevant treatment 
records adequately identified by the Veteran have been 
obtained and associated with the claims folder.  Neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Further, the 
Veteran has been accorded multiple pertinent VA examinations.


Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a 
[V]eteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

Analysis

The Veteran contends that his currently-shown psychiatric 
problems began during his military service.  Specifically, he 
asserts that he developed PTSD as the result of traumatic 
experiences while serving aboard a naval ship, the USS Mahan, 
in 1962.  He has described his primary stressors as this ship 
being fired on while traveling up the "Saigon River" to 
Saigon, and witnessing dead bodies and being threatened by a 
Vietnamese officer while on shore leave in Saigon.  At a 
January 2002 Decision Review Officer (DRO) hearing, the 
Veteran testified the events occurred between October 24th and 
28th, 1962.  

The service treatment records include the report of an August 
1965 psychiatric consultation, which indicates an 8 month 
history of severe agitation attributed to marital problems.  
The impression at that time was "adult situational reaction, 
mild, manifest by anxiety, feelings of helplessness and 
confusion in a stressful situation."  This report reflects 
that on follow-up counseling, the Veteran was composed, 
cheerful, and confident.  While the report indicates plans to 
follow the Veteran at his unit a few days later "to confirm 
his apparent improvement," no follow-up reports are of 
record.  Additionally, a December 1965 medical report 
reflects that the Veteran requested to see a "nerve" doctor 
for overwhelming personal problems with which he could no 
longer cope.  However, subsequent records, including the 
February 1966 discharge examination, do not indicate any 
follow-up treatment or further psychiatric complaints or 
findings. 

Establishment of service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2008).  See also, Cohen v. Brown, 
10 Vet. App. 128 (1997).

Initially, the Board notes that while a May 2001 VA treatment 
report reflects a diagnosis of PTSD, and a PTSD diagnosis was 
conceded at the January 2002 DRO hearing, VA examinations 
conducted in June 2005 and October 2007 found that the 
Veteran does not meet the diagnostic criteria for PTSD.  Even 
assuming the Veteran has PTSD, however, all of the criteria 
of 38 C.F.R. § 3.304(f) to establish service connection for 
PTSD have not been met.  Here, the record lacks credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  

Evidence necessary to establish that a claimed in-service 
stressor actually occurred varies depending upon whether it 
can be determined that the Veteran "engaged in combat with 
the enemy."  See, 38 U.S.C.A. § 1154(b) (West 2002).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and that the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

The service records show that the Veteran served as an 
engineman aboard the USS Mahan from May 1962 to February 
1963; they do not indicate that he was engaged in combat at 
any time during active duty, or that he was awarded any 
decoration, medal, or badge indicative of involvement in 
combat.  As such, the Board concludes the Veteran did not 
engage in combat, and the Veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressor(s).  His testimony must be corroborated by credible 
supporting evidence.  Cohen, supra.  Service department 
records must support, and not contradict, the claimant's 
testimony regarding non-combat stressors.  Doran v. Brown, 6 
Vet. App. 283 (1994).

During the course of this lengthy appeal, the RO has made 
multiple attempts to verify the Veteran's reported stressors.  
Earlier responses from the U.S. Armed Services Center for 
Unit Records Research (CURR) and the National Archives and 
Records Administration reflect that review of the USS Mahan's 
deck logs and history failed to show that the ship was fired 
upon during the Veteran's time aboard, and specifically 
between October 24th and 28th, 1962.  With respect to the 
Veteran's claim of being threatened by a Vietnamese officer, 
the Board notes that while he has stated that he reported the 
incident to his chief, he has also stated that his superiors 
put the incident "off lightly."  See January 2002 DRO 
hearing transcript.  Simply put, this type of incident is not 
one that would be reasonably expected to have been 
permanently documented by a Navy official.  

In accordance with the Board's August 2008 remand, the RO 
contacted the U.S. Navy's Operational Branch of the 
Washington Navy Yard in a further effort to verify the 
Veteran's claim of the ship being fired on.  In October 2008, 
the Naval Historical Center responded with a copy of the 
ship's history from January 1961 to December 1963, which does 
not reflect the reported attacks.

Accordingly, since the record lacks credible supporting 
evidence that the claimed in-service stressor actually 
occurred, the preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD.  

The record reflects other psychiatric diagnoses, however.  
Specifically, a May 2000 VA treatment report shows a finding 
of depression.  In addition, a May 2001 VA treatment report 
reflects a diagnosis of major depressive disorder.  Although 
an October 2007 VA examiner provided a diagnosis of the same, 
no opinion as to the etiology of this disorder was provided.  

In March 2009, in accordance with the Board's August 2008 
remand, the October 2007 VA examiner submitted a follow-up 
report in which she opined that the Veteran's major 
depressive disorder was not related to his active military 
service, or the psychiatric symptoms exhibited therein.  In 
support of this determination, the examiner noted that the 
diagnostic criteria for major depressive disorder do not 
include the symptoms shown by the Veteran in service.  

The Veteran's representative challenges the March 2009 VA 
examiner's opinion, noting that under the DSM-IV, major 
depressive disorder is marked by repeated major depressive 
episodes as shown by symptoms such as agitation, diminished 
ability to think and concentrate, and insomnia.  See June 
2009 written brief presentation.  However, the Board notes 
that while the August 1965 service treatment report reflects 
"agitation" and "confusion," it does not show that he 
exhibited these symptoms nearly every day, consistent with 
the DSM-IV criteria.  The report also does not reflect 
depressed mood most of the day, nearly every day; markedly 
diminished interest or pleasure in all or most activities; 
significant weight loss; or insomnia or hypersomnia, 
consistent with the DSM-IV criteria.  In short, the service 
treatment records support the March 2009 VA examiner's 
conclusion, as they fail to reflect the overall symptom 
criteria for major depressive disorder.

For the Veteran to prevail on his claim, the evidence must 
show either continuity of symptomatology since service or a 
medical opinion linking his currently-shown psychiatric 
disorder to service.  Neither has occurred in this case.  
Although the service treatment records reveal some 
psychiatric findings, which were associated with a troubled 
marital relationship, they fail to reflect any chronic 
psychiatric disorder, with the February 1966 discharge 
examination showing normal psychiatric findings.  The 
earliest evidence reflecting any further psychiatric 
treatment is in 2000.  This lengthy period without post-
service treatment (e.g., 35 years after separation from 
service) weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  While post-service medical 
records provide a diagnosis of major depressive disorder, 
they do not in anyway attribute the disorder to the Veteran's 
period of service, or the symptoms exhibited therein, with 
the May 2009 VA examiner specifically rejecting any such 
link.

Thus, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for a 
psychiatric disorder.  Service connection is not warranted, 
and the appeal is denied.

ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


